Atkinson, J.
1. The special demurrers to the petition as amended, and to the answer, are without merit.
2. Where, in an action at law to recover a certain sum alleged to be due on several items of indebtedness, a verdict is rendered for the plaintiff m a stated sum of principal and interest, and a new trial is granted on certain grounds of the motion which relate to some of the particular items of indebtedness, and refused as to others, the court is without power, m ordering a new trial, to restrict the case to the issues bearing-on the items of indebtedness referred to in the grounds of the motion upon which a new trial is granted, to the exclusion of other issues made by the pleadings.
(a.) 'The order of reference to an auditor of so much of the case as was reserved m the order granting a new trial, and all subsequent procedure thereon, was erroneous. Direction is given that so much of the judgment granting a new trial as restricts the procedure to certain issues be vacated, and that a trial of the whole case be had on its merits.

Judgment affirmed, with direction.


All the Justices concur.

John T. Norris, for plaintiff.
D. W. Rountree, Paul P. Alcin, and Neel £ Neel, lor defendant.